DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 06/22/2022.  Claims 4-5 have been canceled. Claim 1 has been amended. Therefore, Claims 1-3 are pending and have been addressed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Objections
1.	The Examiner respectfully withdraws the objections for claims 4-5. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
4.	Under Step 1 of the two-part analysis from Alice Corp, claims are directed to a process (a series of acts or steps) – see claim 1 Thus, each of the claims falls within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 1 recites:
“triggering a test, wherein the test tests and certifies a user;”, “tracking a set of user test data from the test, wherein the set of user test data comprises an amount of time is taken by the user on the test as an efficiency score;”,  and “a number of steps taken by the user on the test as an effectiveness score;” and “using the set of user test data that is tracked to improve in application training workflows, wherein a machine learning functionality is used to analyze user behavior, an educational content, a user profiles, and the set of user test data, and wherein the machine learning functionality performs an analysis to match the user with a specified educational content to optimize the user experience.”
The limitations above demonstrate independent claim 1 is directed toward the abstract idea of a series of steps for scoring and analyzing user test data and recommending educational content to the user which encompasses a commercial interactions, such as marketing or sales activities or behaviors, business relations and managing personal behavior/relationships or interactions between people, such as social activities, teaching, and following rules or instructions, which is subject matter that falls within the certain methods of organizing human activity groupings of abstract ideas.  See MPEP 2106.04 II
[003] Companies and other enterprise utilize various applications to complete business- related tasks. These can be new applications that users need to be trained on. Additionally, previously/currently used applications can be updated. Updates can include new or different functionalities and workflows. Manual training can be time consuming and costly. Additionally, it is difficult to track user progress during manual trainings. Accordingly, improvements to automatically training, testing and tracking users through in-application workflows are desired.

As such, the limitations of triggering, tracking, using, and matching describe a series of testing and analysis activities that may be set by an administrator on behalf of their organization to recommend/suggest educational/training content to their users. In this way the limitations may be reasonably characterized as falling within the certain methods of organizing human activity grouping of abstract ideas.   As such, all of these limitations recited in the claim 1 are an abstract idea.
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a computerized method”, “with at least one computer processor”, “a specified software task with a specified software application” are adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).
The other additional element of “for showing, testing, and certifying in-application on a cloud application workflows” is merely indicating a field of use or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05 (h)
8.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
9.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a computerized method”, “with at least one computer processor”, “a specified software task with a specified software application” amounts to no more than mere instructions in which to apply the judicial exception and does not provide an inventive concept. Thus, the claims are ineligible at Step 2B. Therefore, the claims are not patent eligible.
10.	Claims 2-3 are dependent of claim 1.  Regarding claims 2-3, the claims further embellish the abstract idea by describing information/data (i.e., the test). Therefore, claims 2-3 recite the same abstract idea recited in claim 1. None of these limitations provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 



Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linton (US 2013/0111363 A1) in view of Mehta (US 2017/0236434 A1).

With respect to claim 1, Linton discloses 
a computerized method (¶ 0021: discloses a system 100)
useful for showing, testing and certifying users in-application on a cloud application workflows (¶ 0003, 0021, 0026, 0033: discloses the present disclosure relates to computing an managing, monitoring, and promoting user development and effectiveness…providing cloud-based services for human resource management, surveying, standardized testing, personalized learning, accreditation, or the like. The system 100 is capable of determining and managing a workflow for meeting goals and objectives including defining process steps and an organization wide training program.) comprising: 
with at least one computer processor (¶ 0045: discloses the processor 202): 
triggering a test (¶ 0054-0055: discloses a process template which represents a test…establishing an organization-wide development plan. ¶ 0101-0102: discloses a user logging in to utilize the educational platform can be presented with a summary of the electronic resources that have been specified for the user to consume in a process template associated with a workflow.), 
wherein the test tests and certifies a user on a specified software task with a specified software application (¶ 0054-0055: discloses the process template can be defined to include one or more practical steps for achieving the goals. For example, a process template may set forth an assessment as well as a schedule for completing the assessment.  For instance, the process template may specify the electronic resources that each member of the organization must consume, i.e., read, view, interact with, share, etc. within a certain timeframe.); 
tracking a set of user test data from the test (¶ 0055, 0075: discloses determining how users are progressing in achieving the goals of a workflow applicable to them…the analytics module 228 can analyze the assessment data and/or achievement data associated with the users to determine if the users are meeting the steps defined in the process template.), 
wherein the set of user test data comprises an amount of time is taken by the user on the test (¶ 0052, 0054-0055, 0063: discloses when users consume or interact with the electronic resources provided…logging the consumption and interaction in association with those users.  The interaction data may include time and data of the interactions, the actions the user took…the process template may the electronic resources that each member of the organization must consume within a certain timeframe.) as an efficiency score (¶ 0066, 0076: discloses assessing a user’s performance may include quantitatively assessing a user’s efficacy including a performance trend over a particular period of time.); and 
a number of steps taken by the user on the test (¶ 0052, 0054-0055, 0063, 0075: discloses analyzing the assessment data associated with users to determine if the users are meeting the steps defined in the process template of the workflow and determining how the users are progressing relative to goals of the workflow including calculating performance trends relative to the goals and identifying areas in which users are deficient.)  as an effectiveness score (¶ 0066, 0076: discloses assessing a user’s performance may include quantitatively assessing a user’s effectiveness.  The analytics module may calculate an effectiveness score for a given user based on one or more assessments of that user’s performance.); and 
using the set of user test data that is tracked to improve in application training workflows (¶ 0075, 0080, 0082: discloses the analytics module 228 can evaluate whether the electronic resources consumed by the users helped them to improve relative to one or more measurement criteria by analyzing performance related data, i.e., assessment data, achievement data, and interaction data. The data analysis can advantageously identify whether the electronic resources are effective or ineffective and should be recommended for further assignment to users.), 
analyze the set of user test data (¶ 0068-0069: discloses the assessment module 226 compares one or more observation data.), and 
performs an analysis to match the user with a specified educational content to optimize the user experience. (¶ 0068-0069: discloses the assessment module 226 is capable of suggesting one or more electronic resources based on the assessment data it receives, a related goal or workflow, a combination.)
Linton does not explicitly disclose the limitation of a machine learning functionality…analyze user behavior, an educational content, a user profiles.
However, Mehta is related to content ranking for skill development in an online education platform (¶ 0003) and is reasonably pertinent to the particular problem with which the applicant was involved. 
a machine learning functionality…analyze user behavior, an educational content, a user profiles (¶ 0028: discloses online education platform 106 includes various machine learning functionalities that can analyze user behavior, educational content, user profiles, etc.  The analysis can be used to match users with educational content and otherwise optimize the user experience.)
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the data analysis teachings of Linton to include the features of machine learning functionality…analyze user behavior, an educational content, a user profiles, as disclosed by Mehta in order to achieve the claimed invention.  As disclosed by Mehta, the motivation for the combination would have been to provide a student educational content that is most appropriate to the student's current knowledge and/or learning style. (¶ 0005)
With respect to claims 2 and 3, the combination of Linton and Mehta discloses computerized method, 
wherein the test comprises a team-wide/organization wide test triggered by an administrator. (¶ 0054, 0109: Linton discloses the process template may establish an organization-wide development plan which represents a team-wide/organization wide test and may specify the electronic resources that each member of organization must consume…receiving an instruction from an administrator.)

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “The Applicants have amended the claims to explicitly include at least one computer processor and have integrated the steps into the practical application of a machine learning functionality. Accordingly, Applicants respectfully request removal of the present rejection.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts MPEP 2106.05 (f) indicates use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In this case, the published specification in at least ¶ 0025-0026 recites:
[0025] Figure 2 depicts an exemplary computing system 200 that can be configured to perform any one of the processes provided herein. In this context, computing system 200 may include, for example, a processor, memory, storage, and I/O devices (e.g., monitor, keyboard, disk drive, Internet connection, etc.). However, computing system 200 may include circuitry or other specialized hardware for carrying out some or all aspects of the processes. In some operational settings, computing system 200 may be configured as a system that includes one or more units, each of which is configured to carry out some aspects of the processes either in software, hardware, or some combination thereof. 
[0026] Figure 2 depicts computing system 200 with a number of components that may be used to perform any of the processes described herein. The main system 202 includes a motherboard 204 having an I/O section 206, one or more central processing units (CPU) 208, and a memory section 210, which may have a flash memory card 212 related to it. The I/O section 206 can be connected to a display 214, a keyboard and/or other user input (not shown), a disk storage unit 216, and a media drive unit 218. 

Neither the claims nor the specification discloses a particular machine.  Instead, the specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions. See MPEP 2106.05 (b)  As such, the claim appears to invoke “at least one computer processor” only as a tool to execute the identified abstract idea. Also, the recitation of machine learning functionality adds some specificity to the claim by describing the analysis being performed by the claimed invention. However, the recitation of machine learning functionality does not make the claim any less abstract…as recited in this manner the limitation merely narrows the abstract idea being carried out by the claim which does not integrate the judicial exception into a practical application or provide an inventive concept. For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 35 USC 103
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629